                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     (at Lexington)

 GUSTAVUS JOHNSON,                              )
                                                )
          Plaintiff,                            )     Civil Action No. 5: 18-CV-582-CHB
                                                )
 v.                                             )
                                                )
 DR. GOSS, et al.,                              )                  JUDGMENT
                                                )
          Defendants.                           )

                                      *** *** *** ***

         Consistent with the Memorandum Opinion and Order entered this date and pursuant to

Rule 58 of the Federal Rules of Civil Procedure, it is ORDERED and ADJUDGED as follows:

         1.      Plaintiff Gustavus Johnson’s Complaint [R. 1] is DISMISSED WITH

PREJUDICE.

         2.      Judgment is ENTERED in favor of the defendants.

         3.      This is a FINAL and APPEALABLE Judgment and there is no just cause for

delay.

         This 7th day of November, 2018.




                                               1
